UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
ADREAN FRANCIS,

                            Petitioner,                MEMORANDUM AND ORDER

              - against –                               14 Civ. 2311 (NRB)
                                                         06 Cr. 0080 (NRB)
UNITED STATES OF AMERICA,

                     Respondent.
---------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


      In   March     2008,    a   jury    found   petitioner    Adrean   Francis

guilty of: (1) conspiring to distribute and possess with intent

to distribute over 1,000 kilograms of marijuana, in violation of

21   U.S.C.    §§   812,    841(a)(1),    841(b)(1)(A),   and    846;    and   (2)

possessing a firearm in furtherance of the marijuana conspiracy,

in violation of 18 U.S.C. §§ 924(c) and (c)(2).                     Because of

petitioner’s        prior     conviction     of    criminal     possession     of

marijuana in the third degree in New York Supreme Court, he was

subject to the enhanced penalties of 21 U.S.C. § 841(b)(1). 1                  On


      1 Mr. Francis’s prior felony drug conviction was treated as a “youthful
offender” adjudication, whereby the conviction was “deemed vacated and
replaced by a youthful offender finding” under New York law.       N.Y. Crim.
Proc. Law § 720.20(3).    However, under the Second Circuit’s precedents, a
prior felony drug conviction that received a youthful offender adjudication
remains a “prior conviction for a felony drug offense” under 21 U.S.C. §
841(b)(1). See, e.g., United States v. Jackson, 504 F.3d 250, 253 (2d Cir.
2007); United States v. Sampson, 385 F.3d 183, 195 (2d Cir. 2004).       This
Court adjourned petitioner’s sentencing for almost three years to await
resolution of defense counsel’s motion in state court requesting that
petitioner’s youthful offender adjudication be vacated altogether.        See
Francis v. United States, No. 14 Civ. 2311 (NRB), 2016 WL 2865422, at *2
(S.D.N.Y. May 13, 2016). That motion was not successful.
March 22, 2011, this Court sentenced Mr. Francis principally to

25 years’ imprisonment, which was the total mandatory minimum

for his crimes.       Mr. Francis timely appealed from his judgment

of     conviction    and    challenged,        among     other   aspects        of    the

conviction, the enhancement of his mandatory minimum sentence

based on his prior youthful offender adjudication.                      By a summary

order of May 3, 2012, the Second Circuit affirmed his conviction

and sentence.        See United States v. Francis, 480 Fed. Appx. 8

(2d Cir. 2012).

       Petitioner subsequently filed a habeas corpus petition to

vacate, set aside, or correct his sentence pursuant to 28 U.S.C.

§ 2255.       He alleged multiple grounds for relief, one of which

was that this Court’s use of his prior conviction to enhance his

sentencing     violated      the    Second     Circuit’s       holding     in    United

States v. Sellers, 784 F.3d 876 (2d Cir. 2015).                       See Francis v.

United States, No. 14 Civ. 2311 (NRB), 2016 WL 2865422, at *3

(S.D.N.Y. May 13, 2016).             In Sellers, the Second Circuit held

that a defendant’s prior drug conviction under New York law, if

later replaced by a youthful offender adjudication, is not a

qualifying predicate conviction under the Armed Career Criminal

Act    (“ACCA”).      784    F.3d    at   879.         Since   the    Sellers        court

explicitly distinguished the texts of 21 U.S.C. § 841 and the

ACCA    and   made   clear    that    its     ruling     did   not    apply     to    the

sentencing-enhancing         provisions       of   Section     841,   we   held       that

                                          2
Sellers was inapposite in Mr. Francis’s case.                    See Francis, 2016

WL 2865422, at *9-10.            We found his other alleged grounds of

relief to be meritless and denied his habeas petition.                          See id.

at   *10.     Petitioner       appealed       our    decision,    and     the     Second

Circuit dismissed the appeal. 2           See Francis v. United States, No.

16-1808 (2d Cir. Nov. 30, 2016).

      More than two years after we denied his habeas petition,

petitioner    filed      the   current    motion      to     vacate   that    decision

pursuant     to   Rule    60(b)(6)       of    the    Federal     Rules      of    Civil

Procedure,     repeating       the   argument        that,    under   Sellers,       his

youthful     offender     adjudication        should       not   be   a   qualifying

predicate offense for the enhanced sentencing penalties of 21

U.S.C. § 841(b)(1).

      “A motion under Rule 60(b) must be made within a reasonable

time — and for reasons (1), (2), and (3) no more than a year

after the entry of the judgment or order or the date of the

proceeding.”      Fed. R. Civ. P. 60(c)(1); see also Rowe Entm’t v.

William Morris Agency Inc., No. 98 Civ. 8272 (RPP), 2012 WL


      2 In addition to appealing our decision to deny his habeas petition,

petitioner filed a “Motion for Relief from Judgment Denying His Section 2255
Motion,” in which he argued that his habeas motion was denied without a
hearing and that he was given ineffective assistance of counsel.        While
styled as a Federal Rule of Civil Procedure 60 motion, the substance of Mr.
Francis’s motion was “manifestly a request for reconsideration or reargument
of [his] original habeas petition.”    See ECF No. 24.   We denied the motion
because it was untimely and lacked merit. Mr. Francis also filed two motions
for reconsideration of our denial of his motion, which we denied.     See ECF
Nos. 26, 28.     He then appealed our decision to deny his motions for
reconsideration, and the Second Circuit dismissed his appeal. See Francis v.
United States, No. 17-1622 (2d Cir. Dec. 15, 2017).

                                          3
5464611, at *2 (S.D.N.Y. Nov. 8, 2012) (“In this Circuit, a

reasonable      time     is   within     eighteen        months     of    the     entry      of

judgment, unless the movant shows good cause for the delay or

mitigating       circumstances.”           (internal           citations        omitted)).

Petitioner filed the instant motion over two years after the

decision he now seeks to vacate.                 Given that Mr. Francis has not

set     forth    good     cause    for     this       substantial         delay      or     any

mitigating circumstance, his motion is denied as untimely.

      Even if petitioner had timely filed his motion, “relief

under Rule 60(b) is available with respect to a previous habeas

proceeding only when the Rule 60(b) motion attacks the integrity

of    the    habeas      proceeding      and     not     the    underlying           criminal

conviction.”       Harris v. United States, 367 F.3d 74, 77 (2d Cir.

2004); see also Gonzalez v. Crosby, 545 U.S. 524, 532 (2005);

Rodriguez v. Mitchell, 252 F.3d 191, 198-99 (2d Cir. 2001).                                 Mr.

Francis’s motion is a repetition of the arguments he raised in

his habeas petition, which this Court and the Second Circuit

considered      and    rejected.       Therefore,         there   is      no    basis     upon

which       petitioner     can    attack        the     integrity        of    the     habeas

proceeding.

      Recasting the rejected arguments, petitioner also requests

for: (1) leave to amend his habeas petition and add an argument

that 21 U.S.C. § 841(b) is subject to arbitrary enforcement and

is    thus    “void     for   vagueness,”         see    ECF     No.     33,    at     2;    or

                                            4
alternatively,    (2)   certification        of    the      “vagueness”     issue    so

that the Second Circuit can review, see id. at 10.                       According to

Mr.   Francis,    the   statute    is       vague       because     of     “a   direct

comparison of conflicting logic between Circuit precedents” that

was created by Sellers.           Id. at 2-3.               However, petitioner’s

argument that Sellers conflicted with precedents in the Second

Circuit was considered and rejected by this Court. 3                     See Francis,

2016 WL 2865422, at *10.        Since the proposed amendment would be

futile, we deny petitioner’s request to amend his petition.                         See

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir.

2007).    In addition, the question of whether Section 841 is

subject   to   arbitrary   enforcement       and       is   thus   vague    does    not

involve “a controlling question of law as to which there is

substantial    ground   for   difference          of    opinion,”    28     U.S.C.   §

1292(b), petitioner’s request for a certificate of appealability

is also denied.




      3 Petitioner also argues that the Second Circuit’s precedent that prior
convictions deemed youthful offender adjudications under New York law are
treated as qualifying predicates for purposes of 21 U.S.C. § 841(b) conflicts
with precedents in other circuits.    However, as the Second Circuit held in
his appeal from the judgment of conviction, “[o]ur sister circuit’s
interpretation   of  the   effect  of   another  state’s   youthful  offender
adjudications . . . cannot change our analysis of a New York youthful
offender adjudication for purposes of 21 U.S.C. § 841(b).” Francis, 480 Fed.
Appx. at 11.

                                        5
     For   the   reasons   set   forth       above,   petitioner's   motion    is

denied as both untimely and beyond the scope of Rule                  60.     The

Clerk of Court is respectfully directed to terminate the motion

listed at docket eniry 33.

     SO ORDERED.



Dated:     New York, New York
           May_!_, 2019


                                              L-~~~
                                              NAOMI REICE BUCHWALD
                                              UNITED STATES DISTRICT JUDGE




A copy of the foregoing Memorandum and Order has been mailed on
this date to the following:

Petitioner:
Adrean Francis
USM #53403-054
FCI Elkton
P.O. Box 10
Lisbon, OH 44432




                                         6
